Citation Nr: 1742701	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to non-initial rating in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to a total disability rating due to unemployability (TDIU) for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1985 and June 1988 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Bilateral Plantar Fasciitis

In a March 2017 Statement in Support of Claim, the Veteran stated that his plantar fasciitis has gotten worse since his last VA examination in 2013.  The Veteran stated that the older he gets, the worse his foot condition gets.  Specifically, since his last VA examination, the Veteran's feet swell up and get painful more often.  The pain is also more severe.  If the Veteran stands on his feet for too long, the pain gets unbearable.  The heel of his foot starts hurting and the pain starts shooting up the back of his ankles and legs.  The pain also alters the Veteran's walk.  The Veteran also stated that after four to five hours, the Veteran starts limping because of the pain.  The Veteran stated he also has constant tightness in his ankles.  The Veteran stated that at his last VA examination, the pain in his feet would occasionally spread to one of his toes.  Now, the Veteran has daily pain in all of his toes, which is something new.  The Veteran further states that he gait has been off ever since he hurt his feet in the military.  The Veteran states that he cannot walk flat on his feet anymore because of pain in his heels and backs of his feet.  Instead, he tries to avoid the pain by avoiding to put weight on the painful parts of his feet.  The Veteran stated that he also has problems with stairs.  

TDIU

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the appeal seeking an increased rating for bilateral plantar fasciitis.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 189, 183 (1991) (explaining that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from May 2016 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records not associated with the claims file.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral plantar fasciitis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected bilateral plantar fasciitis.  A complete rationale for any opinion offered must be provided.  

4.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




